   Case 1:11-cv-00691-LAK-RWL Document 2187 Filed 04/19/19 Page 1 of 7



                   UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF NEW YORK

------------------------------------- x
                                      :
CHEVRON CORPORATION,                  :
                                      :
               Plaintiff,
                                      :
     v.                               : 11 Civ. 0691 (LAK)
                                      :
STEVEN DONZIGER, et al.,              :
                                      :
               Defendants.            :
                                      :
------------------------------------- x


    CHEVRON CORPORATION’S MOTION TO COMPEL LAURA MILLER
       TO RESPOND TO POST-JUDGMENT DISCOVERY REQUESTS




                                 GIBSON, DUNN & CRUTCHER LLP
                                 200 Park Avenue
                                 New York, New York 10166-0193
                                 Telephone: 212.351.4000
                                 Facsimile: 212.351.4035

                                 STERN, KILCULLEN & RUFOLO LLC
                                 325 Columbia Tpke, Ste 110
                                 P.O. Box 992
                                 Florham Park, New Jersey 07932-0992
                                 Telephone: 973.535.1900
                                 Facsimile: 973.535.9664

                                 Attorneys for Plaintiff Chevron Corporation
      Case 1:11-cv-00691-LAK-RWL Document 2187 Filed 04/19/19 Page 2 of 7



        Chevron Corporation (“Chevron”) hereby moves the Court to compel Laura Miller to

comply with Chevron’s First Information Subpoena, Subpoena Duces Tecum, and Subpoena Ad

Testificandum (dated Oct. 9, 2018) and produce documents, a privilege log, and answers to its

information requests, by 12:00 p.m. on April 27, 2019. Twelve of Chevron’s discovery requests

match requests made to Donziger that this Court has already approved. See Dkts. 2009, 2056.1

        Ms. Miller, who is married to Steven Donziger, has—like Donziger—refused to partici-

pate in discovery. Despite Donziger and Miller’s stonewalling, third-party productions have re-

vealed Ms. Miller’s deep involvement in Donziger’s contempt and in his attempts to avoid pay-

ing Chevron’s money judgment. Since May 2012, Donziger has redirected over $440,000 of his

income into Ms. Miller’s accounts. See Declaration of John Slavek ¶ 5.2 In addition, shortly af-

ter Donziger’s accounts were frozen, bank records show a suspicious “change in patterns of fi-

nancial transaction activity” that “reduc[ed] . . . available funds in the Donziger bank accounts

and increas[ed] available funds in Miller’s bank accounts.” See id. ¶¶ 19–25. In November 2018

longstanding investor Roger Waters transferred $100,000 directly into Ms. Miller’s accounts.

See id. ¶¶ 11–12, 24. Previously, Waters had always deposited investments with Donziger. And

Ms. Miller—who previously made at most one transfer per year—then made three separate trans-

fers to unknown accounts. See id. ¶¶ 13, 23. Further, Ms. Miller has also deposited third-party

checks that Donziger previously had routinely deposited in his own accounts but began signing

over to Miller after his accounts were frozen. Id. ¶¶ 6–7, 22. She was also included in

Donziger’s communications with investors and helped organize an Ecuador trip for Donziger

supporters. See Exs. 3, 4. In fact, Ms. Miller charged to her personal credit card various



 1
     Compare Dkt. 1989-1 (RFPs 1, 10, 19, 20–21, 29 and Information Requests 1, 5, 20–22, 25),
     with Ex. 1 (RFPs 10, 13, 16, 19, 20–21 and Information Requests 9, 13, 15, 18–20).
 2
     Chevron is simultaneously filing a request for leave to file the Declaration of John Slavek.


                                                 1
     Case 1:11-cv-00691-LAK-RWL Document 2187 Filed 04/19/19 Page 3 of 7



Ecuador-related expenses, including travel to and from Ecuador. See Slavek Decl. ¶¶ 14–18.

       This behavior was possible only with Ms. Miller’s consent and active participation. She

possesses information relevant to Donziger’s ongoing contempt of the RICO Judgment (Dkt.

1875) and to executing on the Supplemental Judgment (Dkt. 1985). But in the six months since

Chevron served its subpoena, Ms. Miller has produced a total of seven pages—claiming all other

requested documents are protected by the marital privilege. Yet Ms. Miller has not produced a

privilege log, and the requested documents and information are not privileged anyway because

they were disclosed to third parties or pertain to financial matters. Of course, Donziger has

waived any privilege he might have asserted over Ms. Miller’s documents. See Dkt. 2108 ¶ 1.

       Ms. Miller has not answered Chevron’s information requests and failed to appear at a

deposition noticed weeks in advance for April 10, 2019. She only recently agreed to appear on

April 29, 2019, but she asserts “spousal privilege . . . likely will prevent . . . [her] from answering

anything but a few questions,” Ex. 5. As a result, this Court’s intervention is required.

       Background. On October 17, 2018, Chevron served its subpoena on Ms. Miller. See

Exs. 1, 2. Rather than comply, on October 31, 2018 (the production deadline), Ms. Miller re-

sponded that a deposition would not be “fair” and that nothing “beyond handing over documents

[wa]s necessary.” See Ex. 6. Ms. Miller also invoked “the spousal privilege,” and said she was

collecting “financial information” and “should be able to give [Chevron] some initial documents

by the end of the week. Id. But Ms. Miller did not produce any documents that week.

       Chevron then wrote to request that Ms. Miller produce documents, a privilege log, and

answers to its information requests by November 15. Ex. 7 at 2. Instead, on November 16, Ms.

Miller again wrote to invoke “spousal privilege.” Ex. 8. She represented that, if Chevron would

“agree in writing that [she would] not be waiving any privilege,” then she would “try to make



                                                  2
     Case 1:11-cv-00691-LAK-RWL Document 2187 Filed 04/19/19 Page 4 of 7



available a limited number of relevant documents” by an unspecified date. Id. To accommodate

this request, Chevron proposed an agreement under Federal Rule of Evidence 502(e) but, in the

absence of an agreement, Ms. Miller “w[ould] need to prepare a log of withheld documents.”

Ex. 9 at 2 & First Attachment. Chevron extended the deadline, again, to December 17. Id. at 2.

Ms. Miller never signed any Rule 502(e) agreement.

       After additional correspondence, on December 26 Ms. Miller produced seven pages of

documents, consisting of two emails from Donziger regarding Ecuador-related press and two

emails with Donziger’s associates regarding a September 2017 trip to Ecuador. Ex. 10. This

miniscule production did not include the financial information that Ms. Miller said she would

produce. See Ex. 6. Chevron wrote to Ms. Miller, observing that such a small production “ap-

pear[ed] [to be] incomplete,” and requested any additional documents and a privilege log by Jan-

uary 7, 2019. Ex. 11 at 1. On January 7, Ms. Miller did not produce any documents but replied

that the “few” responsive documents she had withheld were entitled to spousal privilege. Ex. 5.

She did not produce a privilege log or move to quash. See id.

       Legal Standard. “Where, as here, the objecting party has not made (much less won) a

motion to quash or for a protective order, the subpoena, if otherwise enforceable, remains so, and

the non-party ignores its dictates at some peril, including a risk of contempt . . . .” U.S. ex rel.

Ortiz v. Mt Sinai Hosp., 169 F. Supp. 3d 538, 544 (S.D.N.Y. 2016).

       Analysis. The Court should compel Ms. Miller to comply with Chevron’s document and

information requests. Her meager production of seven pages can only be explained by an affirm-

ative decision not to comply. Ms. Miller has produced no financial information despite the facts

that she (1) received at least $440,043.65 in investor funds from Donziger since May 2012,

Slavek Decl. ¶ 5; (2) deposited checks from third parties that Donziger had routinely deposited in



                                                  3
      Case 1:11-cv-00691-LAK-RWL Document 2187 Filed 04/19/19 Page 5 of 7



his own accounts but began signing over to Miller after his accounts were frozen, id. ¶¶ 6–7, 22;

(3) received a direct transfer of $100,000 from investor Roger Waters—who previously had al-

ways deposited funds directly with Donziger—and then made three separate transfers to un-

known accounts, id. ¶¶ 12–13, 23–24; (4) personally paid for expenditures to further Donziger’s

extortionate campaign, id. ¶¶ 14–18, and (5) represented to Chevron that she was collecting fi-

nancial documents for production. Miller and Donziger’s “changes in patterns of financial trans-

actions activity” are highly suspicious and had the “certain effect [of] reduc[ing] . . . available

funds in the Donziger bank accounts and increasing available funds in Miller’s bank accounts.”

Id. ¶¶ 19–25. Business or financial documents such as “bank accounts, real estate transactions,

credit cards, car registration, and payment of insurance premiums” are not protected by the mari-

tal privilege. In re Witness Before Grand Jury, 791 F.2d 234, 239 (2d Cir. 1986).

        Ms. Miller’s production omits documents that third parties have produced, such as docu-

ments related to her coordinating a trip to Ecuador, see Ex. 3; emails between Donziger and in-

vestors, see Ex. 4; and an email chain in which Katie Sullivan reported to supporters that Sulli-

van and Donziger would be meeting with Elliott Management Corporation to solicit an invest-

ment, see Dkt. 2058-14; Dkt. 2113 at 37.3 These documents are not privileged because they

were disclosed to third parties. See United States v. Taylor, 92 F.3d 1313, 1331 (2d Cir. 1996).

        Relief Requested. Chevron respectfully requests that the Court order Ms. Miller to com-

ply with its document and information requests, and to produce a privilege log, by 12:00 p.m. on

April 27, 2019. Further, a Court ruling on the spousal privilege as it relates to Ms. Miller’s obli-

gation to produce documents will result in a more efficient and productive deposition.




 3
     Donziger encouraged recipients of that email to delete it. See Dkt. 2058-14 at MKS-
     0000090. It is unclear whether Ms. Miller has destroyed this email or merely withheld it.
                                                  4
     Case 1:11-cv-00691-LAK-RWL Document 2187 Filed 04/19/19 Page 6 of 7



Dated: April 19, 2019                     Respectfully submitted,

New York, New York                        GIBSON, DUNN & CRUTCHER LLP

                                          /s/ Randy M. Mastro

                                          Randy M. Mastro
                                          Andrea E. Neuman
                                          200 Park Avenue
                                          New York, New York 10166
                                          Telephone: 212.351.4000
                                          Facsimile: 212.351.4035
                                          Email: RMastro@gibsondunn.com

                                          William E. Thomson
                                          333 South Grand Avenue
                                          Los Angeles, California 90071
                                          Telephone: 213.229.7000
                                          Facsimile: 213.229.7520


                                          STERN, KILCULLEN & RUFOLO LLC
                                          Herbert J. Stern
                                          Joel M. Silverstein
                                          325 Columbia Tpke, Ste 110
                                          P.O. Box 992
                                          Florham Park, New Jersey 07932-0992
                                          Telephone: 973.535.1900
                                          Facsimile: 973.535.9664

                                          Attorneys for Plaintiff Chevron Corporation




                                      5
   Case 1:11-cv-00691-LAK-RWL Document 2187 Filed 04/19/19 Page 7 of 7



                               INDEX OF EXHIBITS



Ex. No.      Date                                 Document

  1       10/9/2018    Subpoena to Laura Miller

  2       10/29/2018   Affidavit of Service of Subpoena

  3       Various      Third-Party Productions of Emails Regarding Trip to Ecuador

  4       Various      Third-Party Productions of Investor Emails Copying Laura Miller

  5       1/7/2019     Email from Laura Miller to Chevron

  6       10/31/2018   Email from Laura Miller to Chevron

  7       11/12/2018   Letter from Chevron to Laura Miller

  8       11/16/2018   Email from Laura Miller to Chevron

  9       12/12/2018   Letter from Chevron to Laura Miller

  10      12/26/2018   Laura Miller Production (LBMiller_000001-7)

  11      1/4/2019     Email from Chevron to Laura Miller




                                           6
